DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 Response to Amendment
The amendment filed 10/25/2021 has been entered. Claims 1, 7, 8, 13, 14, and 20 have been amended. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 10/25/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Takuma generally teaches performing a legal document search. The method includes finding, by a processor, for each of a plurality of documents, a respective law clause related thereto, to obtain a plurality of related law clauses. The method further includes constructing, by 
Agrawal generally teaches concept phrases are extracted from the document. The extracted concept phrases may be words or phrases that match known concept phrases such as headings. Based on a universal concept phrase graph that includes nodes for each known concept phrase, core concept phrases are determined for the document. These core concept phrases are associated with nodes of the universal concept phrase graph that are located within a predetermined distance of nodes that represent the concept phrases extracted from the document. Each core concept phrase is combined with one or more of the concept phrases to generate multiple queries. These queries are submitted to search engines, and indicators of documents from the corresponding search results are presented to the user with the original document that is being read.
Ding generally teaches obtaining an entity set containing a first entity, a second entity, and relation information; acquiring text information and image information related to the first entity and the second entity; generating a first structural information vector of the first entity and a second structural information vector of the second entity, and creating a first text information vector of the first entity, a first image information vector of the first entity, a second text information vector of the second entity, and a second image information vector of the second entity; and building a joint loss function so as to attain a first target vector of the first entity, a 
Ahmad generally teaches earth movers distance applied to documents and finding similar documents based on the distance between the documents.
Stanchev generally teaches subsets of data within documents and entity/relationship distance between the documents.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 1, 8, and 14. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166